Citation Nr: 9909258
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 97-08 266               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to an increased rating for calluses of the feet,
currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to February
1963.

This matter arises from a February 1996 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which denied the veteran's claim for assignment of
an evaluation in excess of 10 percent for calluses of the feet. The
veteran filed a timely appeal, and the case has been referred to
the Board of Veterans' Appeals (Board) for resolution.

1. All relevant evidence necessary for an equitable resolution of
the issue on appeal has been obtained by the RO.

2. The veteran's calluses of the feet are not shown to be tender or
painful on objective demonstration, are not disfiguring, do not
cause any functional impairment, and are currently shown to involve
not more than slight, if any, exfoliation, exudation, or itching.

CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10
percent for the veteran's calluses of the feet have not been met.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1-
4.14, 4.118, Diagnostic Codes 7804, 7806 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for his service-
connected calluses of the feet is well grounded. See Caffrey v.
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.
App. 628, 632 (1992). The Board also finds that all relevant facts
have been properly developed. See 38 U.S.C.A. 5107(a) (West 1991).
The evidence includes the veteran's service medical records,
records of post-service medical treatment, statements made by the
veteran in his own behalf, and a report of a VA rating examination.
In addition, the Board notes that the veteran requested a personal
hearing before the undersigned Member of the Board, but that he
failed to appear for his hearing at the appointed time. The Board
is unaware of any additional relevant evidence which is available
in connection with this appeal. Therefore, no further assistance to
the veteran regarding the development of evidence is required. 

Disability evaluations are determined by evaluating the extent to
which the veteran's service-connected disability affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (Rating
Schedule). See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.  4.1, 4.2,
4.10 (1998). In addition, where entitlement to service connection
has already been established, and an increase of a disability
evaluation is at issue, it is the present level of disability that
is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

A brief review of the record shows that the veteran was granted
service connection for bilateral calluses of the feet, and was
assigned a noncompensable evaluation, effective from December 5,
1975. He later claimed entitlement to assignment to an increased
evaluation, and by a rating decision of February 1980, was assigned
a 10 percent evaluation, effective from April 1, 1979. The
assignment of the 10 percent evaluation was based on a showing that
the veteran bad undergone medical treatment to remove his calluses,
and that he continued to experience a degree of tenderness in the
area of the residual scars. However, the RO also found that a
higher evaluation was not warranted, because the veteran's more
serious problems with respect to his feet were caused by other,
nonservice-connected problems, including hallux rigidus with a
dorsal bunion of the big toe, and the second toe overlapsed on the
nail of the big toe.

The veteran presently maintains that his service-connected
disability has increased in severity, and that the currently
assigned 10 percent evaluation does not adequately reflect the
severity of his calluses of the feet. In support of his claim, he
submitted contemporaneous clinical treatment records dating from
the time of his discharge from service to approximately September
1998. These records show that the most recent treatment the veteran
received for his calluses occurred in July 1983 and in April 1985.
In July 1983, the veteran was seen for Complaints of tender
swelling in the left foot. He was treated for this problem and
released shortly thereafter. In April 1985, the veteran was noted
to have painful calluses on the left

foot. The record is unclear as to whether he underwent any
treatment at that time for his calluses.

The veteran underwent a VA rating examination in September 1998.
The report of that examination shows that the veteran had bilateral
pes planus with flat feet. He was found to have tenderness and
soreness with the metatarsal head, but no calluses were present at
the time of the examination. Scars from past foot surgeries were
also present, and the veteran demonstrated pain on foot motion. In
addition, two small shotgun pellets were found in the soft tissue
of his left foot in the area of the metatarsal bone. The examiner
concluded with his diagnoses of residuals of post- operative
calluses of the feet, bilateral pes planus, and X-ray evidence of
arthritis in the interphalangeal joints.

The rating schedule does not contain a diagnostic code that
specifically evaluates calluses of the feet, and the disability in
this case has been rated as analogous to superficial, tender scars,
and as eczema. See 38 C.F.R. 4.20 (1998). Applying the criteria for
"superficial, tender, and painful scars" under 38 C.F.R. 4.118,
Diagnostic Code 7804 (1998), and for "eczema" under 38 C.F.R.
4.118, Diagnostic Code 7806 (1998), to the evidence of record, the
Board concludes that the preponderance of the evidence is against
a higher evaluation. The current 10 percent evaluation is
contemplated upon a showing of superficial scarring that is tender
and painful on objective demonstration. In addition, a 10 percent
evaluation is contemplated for exfoliation, exudation, or itching,
if involving an exposed surface or extensive area. Id.

Diagnostic Code 7804 does not provide for assignment of a
disability rating higher than 10 percent, and a higher evaluation
under Diagnostic Code 7806 requires constant exudation or itching,
with extensive lesions or marked disfigurement. However, in the
present case, the most recent VA rating examination of September
1998 shows that at the time of the examination, the veteran did not
have any calluses on his feet, as they had been shaved off
previously. The veteran was shown to have a number of problems
contributing to a disability with respect to his feet, including
pes planus, arthritis, and retained buckshot pellets, but none of
his

impairment or tenderness and pain was shown to have resulted from
his service-connected calluses of the feet.

While the veteran has asserted that his service-connected calluses
of the feet have increased in severity, he has not asserted that
they have done so on an intermittent basis. The veteran currently
does not have objectively demonstrated symptomatology with respect
to his service-connected calluses of the feet that would warrant
assignment of a compensable evaluation under either Diagnostic Code
7804 or 7806. However, the veteran's assigned disability rating has
been in effect for nearly twenty years, since April 1 @ 1979. A
disability that has been continuously rated for a period of twenty
years or more will not be reduced absent a showing of fraud when
the rating was initially assigned. See 38 C.F.R. 3.951(b) (1998).
Accordingly, the Board finds that the assigned 10 percent
evaluation for the veteran's service-connected calluses of the feet
is appropriate, and that the preponderance of the evidence is
against assignment of a higher evaluation under any other
diagnostic code. The veteran's claim for an increased evaluation is
therefore denied.

The Board has also considered the potential application of various
provisions of Title 38 of the Code of Federal Regulations (1998).
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Here,
there has been no showing that the disability under consideration,
calluses of the feet, has necessitated frequent periods of
hospitalization, or otherwise renders impractical the application
of the regular schedular standards. The Board recognizes that the
veteran is unemployed, and that he claims that he is unable to
obtain or retain gainful employment as a result of his service-
connected calluses of the feet. However, the Board would observe
that the most recent VA rating examination of September 1998 found
that his service-connected disability was largely asymptomatic, and
that while he reported that he often walked with a cane, the
problems with his feet resulted from nonservice-connected problems.

Further, to the extent that the veteran is shown to be
unemployable, such status is not demonstrated to be the result of
his service-connected and asymptomatic

calluses of the feet, but rather his heroin addiction, psychiatric
disorders, and other nonservice-connected physical problems. In the
absence of factors suggestive of an unusual disability picture,
further development in keeping with the procedural actions outlined
in 38 C.F.R. 3.321(b)(1) (1998) is not warranted. See Bagwell v.
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App.
218,227 (1995).

Because there is not an approximate balance of positive and
negative evidence regarding the merits of the veteran's claim that
would give rise to reasonable doubt in his favor, the provisions of
38 U.S.C.A. 5107 are not applicable. Should the veteran's calluses
of the feet become symptomatic, of course, he may apply for an
increase in his assigned disability rating. See 3 8 C.F.R. 4. 1. At
present, however, the Board finds no basis upon which to grant an
increased evaluation for the veteran's calluses of the feet.

ORDER

Assignment of an evaluation in excess of 10 percent for the
veteran's calluses of the feet is denied.

WARREN W. RICE, JR.

Member, Board of Veterans' Appeals

